COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                       FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                          July 6, 2015

        Francisco J. Aguero                              Isidro R. Alaniz
        410 Oakwood Lane                                 District Attorney - Webb County
        Arlington, TX 76012                              1110 Victoria St., Ste. #401
                                                         Laredo, TX 78040
                                                         * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-15-00375-CV
               Trial Court Case Number:     1999C922693 C1
               Style: In re Francisco J. Aguero



                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                              Very truly yours,
                                                              KEITH E. HOTTLE, CLERK


                                                             _____________________________
                                                             Elizabeth Montoya
                                                             Deputy Clerk, Ext. 5-3857


        cc: Margie Ramirez Ibarra (DELIVERED VIA E-MAIL)
        Honorable Hugo Martinez
                               Fourth Court of Appeals
                                      San Antonio, Texas
                                               July 6, 2015

                                          No. 04-15-00375-CV

                                     IN RE Francisco J. AGUERO

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        On June 22, 2015, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on July 6, 2015.



                                                          _________________________________
                                                          Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2015.


                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
This proceeding arises out of Cause No. C922693 C1, styled In the Interest of A.R.A., A Child, pending in the
County Court at Law No. 1, Webb County, Texas, the Honorable Hugo Martinez presiding.